     Case 3:19-cv-02021-CAB-WVG Document 15 Filed 11/19/20 PageID.821 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL BROWN,                                      Case No.: 19cv2021-CAB-WVG
12                                       Plaintiff,
                                                          ORDER ADOPTING REPORT AND
13    v.                                                  RECOMMENDATION[Doc. No. 14],
                                                          GRANTING MOTION TO DISMISS
14    W.L. MONTGOMERY, Warden, et al.,
                                                          [Doc. No. 10], AND DISMISSING
15                                     Defendant.         PETITION
16
17          On October 21, 2019, Petitioner Michael Brown (“Petitioner”), a state prisoner
18    proceeding pro se and in forma pauperis, filed a Petition for Writ of Habeas Corpus
19    pursuant to 28 U.S.C. § 2254, [Doc. No. 1.] On April 6, 2020, Respondent filed a motion
20    to dismiss the petition and lodged the state court record. [Doc. Nos. 10, 11.] Petitioner did
21    not file an opposition.
22          On August 13, 2020, Magistrate Judge William V. Gallo issued a Report and
23    Recommendation (“Report”), recommending that the Court GRANT Respondent’s
24    motion to dismiss. [Doc. No. 14.] The Report also ordered that any objections were to be
25    filed by October 30, 2020. [Report at 12.] To date, no objection has been filed, nor has
26    there been a request for additional time in which to file an objection.
27          A district court’s duties concerning a magistrate judge’s report and
28    recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the

                                                      1
                                                                                   19cv2021-CAB-WVG
     Case 3:19-cv-02021-CAB-WVG Document 15 Filed 11/19/20 PageID.822 Page 2 of 2



 1    Federal rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
 2    filed, the district court is not required to review the magistrate judge’s report and
 3    recommendation. The Court reviews de novo those portions of the Report and
 4    Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). The Court may
 5    “accept, reject, or modify, in whole or in part, the findings or recommendations made by
 6    the magistrate judge.” Id. However, “[t]he statute makes it clear that the district judge
 7    must review the magistrate judge's findings and recommendations de novo if objection is
 8    made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th
 9    Cir.2003) (en banc) (emphasis in original). “Neither the Constitution nor the statute
10    requires a district judge to review, de novo, findings and recommendations that the
11    parties themselves accept as correct.” Id.
12          Here, neither party has timely filed objections to the Report. Having reviewed it,
13    the Court finds that it is thorough, well-reasoned, and contains no clear error.
14    Accordingly, the Court HEREBY ADOPTS Magistrate Judge Gallo’s Report and
15    Recommendation [Doc. No. 14] in its entirety. For the reasons stated in the Report,
16    which is incorporated herein by reference, the Court GRANTS the motion to dismiss
17    [Doc. No. 10] and DISMISSES the Petition WITHOUT LEAVE TO AMEND. [Doc.
18    No. 1.]
19          Moreover, because the Court does not believe that reasonable jurists would find the
20    Court’s assessment of the constitutional claims debatable or wrong it DECLINES to
21    issue a Certificate of Appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
22          IT IS SO ORDERED.
23    Dated: November 19, 2020
24
25
26
27
28

                                                    2
                                                                                   19cv2021-CAB-WVG
